DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claims 10 and 20 are objected to because of the following informalities:
Claim 10: Change from “based on an outcome of the one of the plurality of processes being with” to “based on an outcome of the one of the plurality of processes being [[with]] within” (page 31).
Claim 20: Change from “on an outcome of the one of the plurality of processes being with tolerance.” to “on an outcome of the one of the plurality of processes being [[with]] within tolerance.” (page 33).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the process" in page 30.  However, it is unclear as to which process of the claimed plurality of processes (per Claim 1) is being referred to.

Because Claim 6 depends upon Claim 5, Claim 6 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 15 recites the limitation "the process" in page 32.  However, it is unclear as to which process of the claimed plurality of processes (per Claim 11) is being referred to.

Because Claim 16 depends upon Claim 15, Claim 16 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



	Claims 1-6, 8, 10-16, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes.

	Claims 1 and 11 recite:
identifying, by a data quality management engine, a data feed from a data source;
defining, by the data quality management engine, a data element in the data feed;
identifying, by the data quality management engine, a plurality of processes in a multi-hop process involving the data element;
executing, by the data quality management engine, a data quality check on each process of the plurality of processes;
identifying, by the data quality management engine, an error rate with one of the plurality of processes;
determining, by the data quality management engine, that the error rate exceeds an error rate threshold for the one of the plurality of processes; and
executing, by the data quality management engine, an automated action in response to the error rate exceeding the error rate threshold.

	The ‘identifying’ limitations of # 1, # 3, and # 5 above, as claimed, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind.  For example, “identifying” in the context of this claim encompasses a person viewing and/or selecting data on paper.

	The ‘defining’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “defining” in the context of this claim encompasses the person selecting data on paper.

	The ‘executing’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “executing” in the context of this claim encompasses the person visually scanning data and performing an analysis in his/her mind.



	The ‘executing’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “executing” in the context of this claim encompasses the person determining, in his/her mind, about an adjustment to data (see, e.g., the Specification: ¶ 0012).

	Claims 2 and 12 merely describe the claimed data source of respective Claims 1 and 11.

	Claims 3 and 13 merely describe the claimed identification of the data feed, of respective Claims 1 and 11.

	Claims 4 and 14 merely describe the claimed data element of respective Claims 1 and 11.

	Claims 5 and 15 merely describe the claimed error rate of respective Claims 1 and 11.



	Claims 8 and 18 recite:
	wherein the step of executing, by the data quality management engine, an automated action in response to the error rate exceeding the error rate threshold comprises:
identifying, by the data quality management engine, a cause of the error rate, wherein the cause of the error rate is associated with the one of the plurality of processes; and
remediating, by the data quality management engine, the cause of the error rate.

	The ‘identifying’ limitation of # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “identifying” in the context of this claim encompasses the person thinking about data and coming to a conclusion.

	The ‘remediating’ limitation of # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “remediating” in the context of this claim encompasses the person determining, in his/her mind, about an adjustment to data (see, e.g., the Specification: ¶ 0012).


	wherein the automated action comprises:
adjusting, by the data quality management engine, the error rate threshold based on an outcome of the one of the plurality of processes being with tolerance.

	The ‘adjusting’ limitation of # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “adjusting” in the context of this claim encompasses the person determining, in his/her mind, about an adjustment to data (see, e.g., the Specification: ¶ 0012).

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims merely recite these additional elements:
a data quality management engine (per Claims 1 and 11),
an electronic device (per Claim 11),
at least one processor (per Claim 11), and
a memory (per Claim 11).


	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea(s) into a practical application, the aforementioned additional elements amount no more than generic computer components comprising mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Additionally, the Examiner references MPEP 2106.05(d)(II) which provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields.  The following is associated with the claimed invention of the instant application:
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by 

For at least the reasoning provided above, Claims 1-6, 8, 10-16, 18, and 20 are patent ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Filatov (U.S. Patent No. US 10,430,271 B1), hereinafter “Filatov.”

With regards to Claim 11, Filatov teaches:
a data quality management engine (Fig. 8 and col. 16, lines 31-46.), comprising:
an electronic device comprising at least one processor (Fig. 8 and col. 16, lines 31-46.); and
a memory comprising a data quality management computer program (Fig. 8; col. 16, lines 31-46; and col. 17, lines 6-9.);
wherein the data quality management engine is configured to:
identify a data feed (Fig. 1; col. 6, lines 14-41; regarding, e.g., inputs data [data feed] into [an] error-controlled process[es]; col. 6, lines 17-20; Fig. 5; and col. 12, lines 44-62.) from a data source (Fig. 5 and col. 12, lines 44-62.);
define a data element in the data feed (Fig. 3A and col. 9, lines 40-51.);
identify a plurality of processes in a multi-hop process involving the data element (Fig. 1; col. 6, lines 14-41; regarding, e.g., a primary processing function followed by an additional processing unit / function [multi-hop process]; Fig. 3A; Fig. 3B; and col. 10, lines 3-50.);
execute a data quality check on each process of the plurality of processes (Fig. 1; col. 6, lines 20-31; Fig. 5; and col. 13, lines 25-53; regarding, e.g., a CV check procedure.);
identify an error rate with one of the plurality of processes (col. 11, lines 3-13.);
determine that the error rate exceeds an error rate threshold for the one of the plurality of processes (Fig. 4; col. 12, lines 4-21; regarding, e.g., a CV threshold associated with an error rate; Fig. 5; and col. 13, lines 25-53.); and
execute an automated action in response to the error rate exceeding the error rate threshold (col. 10, lines 19-30; regarding, e.g., updating a data structure to .

With regards to Claim 12, Filatov teaches the engine of Claim 11 as referenced above.  Filatov further teaches:
wherein the data source comprises a system (Fig. 5 and col. 12, lines 44-62.), a program, and/or an application.

With regards to Claim 13, Filatov teaches the engine of Claim 11 as referenced above.  Filatov further teaches:
wherein the identification of the data feed further includes a manner in which data in the data feed is received (Fig. 5 and col. 12, lines 44-62; regarding, e.g., a type of the received inputs, e.g. document, audio file, video file, multimedia data, digital picture, etc.).

With regards to Claim 14, Filatov teaches the engine of Claim 11 as referenced above.  Filatov further teaches:
wherein the data element comprises a data field and/or data in the data field (Fig. 3A and col. 9, lines 40-51.).

With regards to Claim 15, Filatov teaches the engine of Claim 11 as referenced above.  Filatov further teaches:
wherein the error rate is based on a number of times that the process triggers a rule (Fig. 4; col. 11, lines 56-67; and col. 12, lines 1-13; regarding, e.g., a number of errors per input [rule].).

With regards to Claim 16, Filatov teaches the engine of Claim 15 as referenced above.  Filatov further teaches:
wherein the rule identifies a data element that is an error or an outlier (Fig. 4; col. 11, lines 56-67; and col. 12, lines 1-13.).

With regards to Claim 20, Filatov teaches the engine of Claim 11 as referenced above.  Filatov further teaches:
wherein the data quality management engine is configured to adjust the error rate threshold based on an outcome of the one of the plurality of processes being with tolerance (Fig. 4 and col. 12, lines 4-21.).

With regards to Claim 1, the engine of Claim 11 performs the same steps as the method of Claim 1, and Claim 1 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 11 by the teachings of Filatov.

With regards to Claim 2, Filatov teaches the method of Claim 1 as referenced above.  The engine of Claim 12 performs the same steps as the method of Claim 2, and Claim 2 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 12 by the teachings of Filatov.

With regards to Claim 3, Filatov teaches the method of Claim 1 as referenced above.  The engine of Claim 13 performs the same steps as the method of Claim 3, and Claim 3 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 13 by the teachings of Filatov.

With regards to Claim 4, Filatov teaches the method of Claim 1 as referenced above.  The engine of Claim 14 performs the same steps as the method of Claim 4, and Claim 4 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 14 by the teachings of Filatov.

With regards to Claim 5, Filatov teaches the method of Claim 1 as referenced above.  The engine of Claim 15 performs the same steps as the method of Claim 5, and Claim 5 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 15 by the teachings of Filatov.

With regards to Claim 6, Filatov teaches the method of Claim 5 as referenced above.  The engine of Claim 16 performs the same steps as the method of Claim 6, and Claim 6 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 16 by the teachings of Filatov.

With regards to Claim 10, Filatov teaches the method of Claim 1 as referenced above.  The engine of Claim 20 performs the same steps as the method of Claim 10, .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Filatov, and further in view of Oda et al. (U.S. Patent No. US 7,149,937 B2), hereinafter “Oda.”

With regards to Claim 17, Filatov teaches the engine of Claim 11 as referenced above.  Filatov does not explicitly teach:
wherein the data quality management engine is configured to stop processing of the data element in response to the error rate exceeding the error rate threshold in accordance with the engine of Claim 11.
However, Oda teaches:
wherein the data quality management engine is configured to stop processing of the data element in response to the error rate exceeding the error rate threshold (col. 1, lines 47-57.).


With regards to Claim 7, Filatov teaches the method of Claim 1 as referenced above.  The engine of Claim 17 performs the same steps as the method of Claim 7, and Claim 7 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 17 by the teachings of Filatov in view of Oda.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Filatov, and further in view of Huh et al. (U.S. Patent No. 5,396,612), hereinafter “Huh.”

With regards to Claim 18, Filatov teaches the engine of Claim 11 as referenced above.  Filatov does not explicitly teach:
wherein the data quality management engine is configured to identify a cause of the error rate, wherein the cause of the error rate is associated with the one of the plurality of processes, and remediate the cause of the error rate in accordance with the engine of Claim 11.
However, Huh teaches:
wherein the data quality management engine is configured to identify a cause of the error rate, wherein the cause of the error rate is associated with the one of the plurality of processes, and remediate the cause of the error rate (Fig. 3; col. 4, lines 62-67; and col. 5, lines 1-11.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Filatov with root cause analysis and remediation as taught by Huh because root cause analysis and remediation could prevent additional processing or reprocessing (Filatov: Fig. 5 and Filatov: col. 13, lines 38-56), thereby reducing overall system resources.

With regards to Claim 8, Filatov teaches the method of Claim 1 as referenced above.  The engine of Claim 18 performs the same steps as the method of Claim 8, and Claim 8 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 18 by the teachings of Filatov in view of Huh.


Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Sampson et al. (U.S. Patent No. US 9,286,149 B2); teaching methods, systems, and computer-readable media for detecting errors within a system by using behavior profiles.  At a first time, user requests may be received and serviced.  The serviced user requests may be logged.  Based on the logged user requests, profiles may be determined.  At a second time, user requests may be received and serviced.  The serviced user requests may be logged.  The logged serviced user requests may be compared to the profiles determined at a first time.  For example, the determined profiles may include an error rate for serviced user requests.  At the second time, an error rate for the logged serviced user requests may be compared to an error rate included the determined profiles.  Serviced users requests may be flagged based on the comparison.
Pasupuleti (U.S. Patent Application Publication No. US 2018/0314576 A1); teaching a system for automatic application repair by a network device agent in a monitored environment including a processor; a memory; and one or more modules stored in the memory and executable by a processor to perform operations including: capture network device application data for a monitored application, the network device performing a function other than computing, analyze the captured data to detect a performance issue, identify a remedy associated with training 


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114